Citation Nr: 1000571	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  03-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from September 1953 
to April 1957 and from March 1963 to April 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2002 and January 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Veteran and his brother testified before the undersigned 
Veterans Law Judge at a hearing in June 2005.  A transcript 
of that hearing is of record.

By way of an August 2009 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded the 
portion of a March 2008 decision by the Board that had denied 
the Veteran's claim of service connection for a liver 
disability.  (The Veteran did not appeal the Board's denial 
of service connection for a heart valve disability; 
therefore, this issue is not presently before the Board.)  

The Court's order followed a joint motion for remand.  In 
that Motion, the parties observed that the Board had remanded 
the Veteran's claim of entitlement to service connection for 
a liver disability in 2005 in order to secure service medical 
or alternative records concerning the Veteran's claimed 
hospitalization in a military hospital in Wiesbaden, Germany 
in the spring of 1955.  The 2005 remand specified that if 
those records were unavailable, the RO should advise the 
Veteran of alternate sources of information or evidence that 
might be helpful to his claim, and noted that if no records 
were found, the RO should include the information in the 
claims file, which was used to document the unavailability of 
the 1955 records from a hospital in Wiesbaden Germany. 

The Court noted that despite the 2005 Board remand order, 
there was no evidence in the claims file indicating that the 
RO made any attempt to request the records from the German 
hospital, nor did the RO document the fact that the records 
from Wiesbaden, Germany were unavailable.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Given those pronouncements, and the fact 
that significant development sought by the Board in a 2005 
remand order has not been completed, another remand is now 
required.  38 C.F.R. § 19.9 (2009).

Specifically, the RO should attempt to obtain records from a 
military hospital in Wiesbaden, Germany for the time period 
of the spring of 1955, because the Veteran testified at a 
June 2005 Board hearing that he was hospitalized in 
Wiesbaden, Germany after becoming ill while stationed in 
Tripoli, Libya in 1955.  The Veteran testified that he was 
flown to Rhein-Main Air Force Base in Germany, and wound up 
in a hospital in Wiesbaden Germany where a German doctor told 
him that he had parasites in his liver and diagnosed him with 
schistosomiasis.  

The RO should conclude its efforts to obtain the records 
sought only if it is determined that the records do not exist 
or that further efforts to obtain those records would be 
futile.  The evidence used to make the determination that the 
records do not exist or that further attempts to obtain the 
records would prove futile, should be included in the claims 
file.

Further, if records from Wiesbaden, Germany are not found, 
the Veteran should be informed of alternative possible 
sources of information or evidence that could be helpful to 
his claim.  See VA Adjudication Procedures Manual, Manual 
M21-1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  
Additionally, the AOJ must send the Veteran a notice letter 
specifically complying with 38 C.F.R. § 3.159(e)(1), 
notifying him of VA's inability to obtain records from the 
hospital in Wiesbaden, Germany concerning his treatment there 
in 1955.  The letter must clearly identify the records that 
were unable to be obtained, include an explanation of the 
efforts that VA made to obtain those records, and 
specifically inform the Veteran of what action VA will take, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain.  The letter must 
further notify the Veteran that he is ultimately responsible 
for providing any evidence identified as unavailable by VA.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain and 
associate with the claims file records 
from the hospital identified by the 
Veteran in Wiesbaden, Germany for the 
time period the Veteran was there, 
including the spring of 1955.  If no 
records are found, a determination should 
be made that the records do not exist or 
that further attempts to obtain them 
would prove futile.  The information 
relied on to make this determination 
should be included in the claims file.  

The Veteran should be specifically told 
of alternate possible sources of 
information or evidence that might be 
helpful to his claim. 

2.  If after continued efforts to obtain 
the records, the AOJ concludes that it is 
reasonably certain that they do not exist 
or further efforts to obtain them would 
be futile, the AOJ must send the Veteran 
a notice letter specifically notifying 
him of VA's inability to obtain records 
from the hospital in Wiesbaden, Germany 
concerning his treatment there in 1955.  
The letter must clearly identify the 
records that were unable to be obtained, 
include an explanation of the efforts 
that VA made to obtain those records, and 
specifically inform the Veteran of what 
action VA will take, including, but not 
limited to, notice that VA will decide 
the claim based on the evidence of record 
unless the claimant submits the records 
VA was unable to obtain.  The letter must 
further notify the Veteran that he is 
ultimately responsible for providing any 
evidence identified as unavailable by VA.

The Veteran must be provided with 
sufficient time to provide a response or 
submit any such identified evidence, and 
the AOJ must request that the Veteran 
inform VA if he is unable to procure such 
evidence.

3.  The Veteran should be scheduled for 
an examination by a physician with 
expertise in liver diseases.  The 
examiner should consider all the evidence 
of record, including the Veteran's 
statements regarding the nature of the 
illness he experienced while on active 
duty and the Veteran's service treatment 
records, which include a separation 
examination report in 1957 that shows a 
history of hospitalization in 1954 for 
pneumonia, but which does not refer to 
the hospitalization in 1955 for liver 
parasites.  Consideration should also be 
given to examination reports prepared in 
1962 and 1963, as well as more recent 
records showing liver disease and 
opinions of a possible relationship to 
the parasitic condition the Veteran 
experienced in service.  The examiner 
should provide an opinion as to the 
medical probabilities that current liver 
disease is, at least in part, 
attributable to a parasitic disease the 
Veteran contracted during service.  The 
examiner should specifically comment on 
the 1957 examination and 1962 and 1963 
examination reports that do not show 
liver problems and explain how any 
parasitic disease treated in about 1955 
would not have been discovered on 
subsequent examinations.  An explanation 
should be provided for all opinions.  

4.  After undertaking any other 
development deemed appropriate, the issue 
on appeal should be re-adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

